

Exhibit 10.25


LIFE INSURANCE
ENDORSEMENT METHOD SPLIT DOLLAR PLAN
AGREEMENT
Insurer:
Jefferson Pilot Life Insurance Company
 
Northwestern Mutual Life Insurance
 
 
Policy Number:
JP5045169
 
16606830 /s/ CSD 
 
Participant: Please initial in BLUE ink
 
 
Bank:
Community Trust Bank
 
 
Insured:
Cary S. Davis
 
 
Relationship of Insured to Bank:
Executive

If the Bank and the Insured are parties to any previous split dollar benefit
plans or agreements that provide for the payment of certain benefits, then this
Life Insurance Endorsement Method Split Dollar Plan Agreement the benefits
provided hereunder shall replace and supercede any existing split dollar plans
or agreements and the benefits provided thereby.
The respective rights and duties of the Bank and the Insured in the
above-referenced policy shall be pursuant to the terms set forth below:
I.    DEFINITIONS
Refer to the policy contract for the definition of all terms in this Agreement.
II.
POLICY TITLE AND OWNERSHIP

Title and ownership shall reside in the Bank for its use and for the use of the
Insured all in accordance with this Agreement. The Bank alone may, to the extent
of its interest, exercise the right to borrow or withdraw on the policy cash
values. Where the Bank and the Insured (or assignee, with the consent of the
Insured) mutually agree to exercise the right to increase the coverage under the
subject Split Dollar policy, then, in such event, the rights, duties and
benefits of the parties to such increased coverage shall continue to be subject
to the terms of this Agreement.
III.
BENEFICIARY DESIGNATION RIGHTS

The Insured (or assignee) shall have the right and power to designate a
beneficiary or beneficiaries to receive the Insured’s share of the proceeds
payable upon the death of the Insured, and to elect and change a payment option
for such beneficiary, subject to any right or interest the Bank may have in such
proceeds, as provided in this Agreement.
IV.
PREMIUM PAYMENT METHOD

The Bank shall pay an amount equal to the planned premiums and any other premium
payments that might become necessary to keep the policy in force.
V.
TAXABLE BENEFIT

Annually the Insured will receive a taxable benefit equal to the assumed cost of
insurance as required by the Internal Revenue Service. The Bank (or its
administrator) will report to the Insured the amount of imputed income each year
on Form W-2 or its equivalent.


1

--------------------------------------------------------------------------------




VI.
DIVISION OF DEATH PROCEEDS

Subject to Paragraphs VII and IX herein, the division of the death proceeds of
the policy is as follows:
A.
Should the Insured be employed by the Bank and die on or before the 7th day of
February, 2003, the Insured’s beneficiary(ies), designated in accordance with
Paragraph III, shall be entitled to an amount equal to one hundred percent
(100%) of the net-at-risk insurance portion of the proceeds. The net-at-risk
insurance portion is the total proceeds less the cash value of the policy.

B.
Should the Insured be employed by the Bank and die subsequent to the 7th day of
February, 2003, the Insured’s beneficiary(ies), designated in accordance with
Paragraph III, shall be entitled to an amount equal to eighty percent (80%) of
the net-at-risk insurance portion of the proceeds. The net-at-risk insurance
portion is the total proceeds less the cash value of the policy.

C.
Should the Insured not be employed by the Bank at the time of his or her death
and die on or before the 7th day of February, 2003, the Insured’s
beneficiary(ies), designated in accordance with Paragraph III, shall be entitled
to the percentage as set forth hereinbelow of the proceeds described in
Subparagraph VI (A) above that corresponds to the number of full years the
Insured has been employed by the Bank since the Effective Date of this
Agreement. Should the Insured not be employed by the Bank at the time of his or
her death and die subsequent to the 7th day of February, 2003, the Insured’s
beneficiary(ies) shall be entitled to the following percentage of the proceeds
described in Subparagraph VI (B) hereinabove:

Total Years of Employment with the Bank
 
Vested (to a maximum of 100%)
1 – 10
 
10% per year

D.
The Bank shall be entitled to the remainder of such proceeds.

E.
The Bank and the Insured (or assignees) shall share in any interest due on the
death proceeds on a pro rata basis as the proceeds due each respectively bears
to the total proceeds, excluding any such interest.

VII.
DIVISION OF THE CASH SURRENDER VALUE OF THE POLICY

The Bank shall at all times be entitled to an amount equal to the policy’s cash
value, as that term is defined in the policy contract, less any policy loans and
unpaid interest or cash withdrawals previously incurred by the Bank and any
applicable surrender charges. Such cash value shall be determined as of the date
of surrender or death as the case may be.
VIII.
RIGHTS OF PARTIES WHERE POLICY ENDOWMENT OR ANNUITY ELECTION EXISTS

In the event the policy involves an endowment or annuity element, the Bank’s
right and interest in any endowment proceeds or annuity benefits, on expiration
of the deferment period, shall be determined under the provisions of this
Agreement by regarding such endowment proceeds or the commuted value of such
annuity benefits as the policy’s cash value. Such endowment proceeds or annuity
benefits shall be considered to be like death proceeds for the purposes of
division under this Agreement.
IX.
TERMINATION OF AGREEMENT

This Agreement shall terminate upon the occurrence of any one of the following:
A.
The Insured shall leave the employment of the Bank (voluntarily or
involuntarily) prior to one (1) year of employment with the Bank from the
Effective Date of this Agreement;

B.
The Insured shall be discharged from employment with the Bank for cause. The
term “for cause” shall mean any of the following that result in an adverse
effect on the Bank: (i) gross negligence or gross neglect; (ii) the commission
of a felony or gross misdemeanor involving moral turpitude, fraud, or
dishonesty; (iii) the willful violation of any law, rule, or regulation (other
than a traffic violation or similar offense); (iv) an intentional failure to
perform stated duties; or (v) a breach of fiduciary duty involving personal
profit; or

C.
Surrender, lapse, or other termination of the Policy by the Bank.



2

--------------------------------------------------------------------------------




Upon such termination, the Insured (or assignee) shall have a fifteen (15) day
option to receive from the Bank an absolute assignment of the policy in
consideration of a cash payment to the Bank, whereupon this Agreement shall
terminate. Such cash payment referred to hereinabove shall be the greater of:
A.
The Bank’s share of the cash value of the policy on the date of such assignment,
as defined in this Agreement; or

B.
The amount of the premiums that have been paid by the Bank prior to the date of
such assignment.

If, within said fifteen (15) day period, the Insured fails to exercise said
option, fails to procure the entire aforestated cash payment, or dies, then the
option shall terminate and the Insured (or assignee) agrees that all of the
Insured’s rights, interest and claims in the policy shall terminate as of the
date of the termination of this Agreement.
The Insured expressly agrees that this Agreement shall constitute sufficient
written notice to the Insured of the Insured’s option to receive an absolute
assignment of the policy as set forth herein.
Except as provided above, this Agreement shall terminate upon distribution of
the death benefit proceeds in accordance with Paragraph VI above.
X.
INSURED’S OR ASSIGNEE’S ASSIGNMENT RIGHTS

The Insured may not, without the written consent of the Bank, assign to any
individual, trust or other organization, any right, title or interest in the
subject policy nor any rights, options, privileges or duties created under this
Agreement.
XI.
AGREEMENT BINDING UPON THE PARTIES

This Agreement shall bind the Insured and the Bank, their heirs, successors,
personal representatives and assigns.
XII.
ERISA PROVISIONS

The following provisions are part of this Agreement and are intended to meet the
requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”):
A.    Named Fiduciary and Plan Administrator.
The “Named Fiduciary and Plan Administrator” of this Endorsement Method Split
Dollar Agreement shall be Community Trust Bank until its resignation or removal
by the Board of Directors. As Named Fiduciary and Plan Administrator, the Bank
shall be responsible for the management, control, and administration of this
Split Dollar Plan as established herein. The Named Fiduciary may delegate to
others certain aspects of the management and operation responsibilities of the
Plan, including the employment of advisors and the delegation of any ministerial
duties to qualified individuals.
B.    Funding Policy.
The funding policy for this Split Dollar Plan shall be to maintain the subject
policy in force by paying, when due, all premiums required.
C.    Basis of Payment of Benefits.
Direct payment by the Insurer is the basis of payment of benefits under this
Agreement, with those benefits in turn being based on the payment of premiums as
provided in this Agreement.
D.    Claim Procedures.
Claim forms or claim information as to the subject policy can be obtained by
contacting Benmark, Inc. (800-544-6079). When the Named Fiduciary has a claim
which may be covered under the provisions described in the insurance policy,
they should contact the office named above, and they will either complete a
claim form and forward it to an authorized representative of the Insurer or
advise the named Fiduciary what further requirements are necessary. The Insurer
will evaluate and make a decision as to payment. If the claim is payable, a
benefit check will be issued in accordance with the terms of this Agreement.


3

--------------------------------------------------------------------------------




In the event that a claim is not eligible under the policy, the Insurer will
notify the Named Fiduciary of the denial pursuant to the requirements under the
terms of the policy. If the Named Fiduciary is dissatisfied with the denial of
the claim and wishes to contest such claim denial, they should contact the
office named above and they will assist in making an inquiry to the Insurer. All
objections to the Insurer’s actions should be in writing and submitted to the
office named above for transmittal to the Insurer.
XIII.    GENDER
Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.
XIV.
INSURANCE COMPANY NOT A PARTY TO THIS AGREEMENT

The Insurer shall not be deemed a party to this Agreement, but will respect the
rights of the parties as herein developed upon receiving an executed copy of
this Agreement. Payment or other performance in accordance with the policy
provisions shall fully discharge the Insurer from any and all liability.
XV.    CHANGE OF CONTROL
Change of Control shall be deemed to be the cumulative transfer of more than
fifty percent (50%) of the voting stock of the Bank from the date of this
Agreement. For the purposes of this Agreement, transfers on account of death or
gifts, transfers between family members, or transfers to a qualified retirement
plan maintained by the Bank shall not be considered in determining whether there
has been a Change of Control. Upon a Change of Control, if the Insured’s
employment is subsequently terminated, except for cause, then the Insured shall
be one hundred percent (100%) vested in the benefits promised in this Agreement
and, therefore, upon the death of the Insured, the Insured’s beneficiary(ies)
(designated in accordance with Paragraph III) shall receive the death benefit
provided herein as if the Insured had died while employed by the Bank (see
Subparagraphs VI [A] & [B]).
XVI.    AMENDMENT OR REVOCATION
It is agreed by and between the parties hereto that, during the lifetime of the
Insured, this Agreement may be amended or revoked at any time or times, in whole
or in part, by the mutual written consent of the Insured and the Bank.
XVII.    EFFECTIVE DATE
The Effective Date of this Agreement shall be February 7, 2001.
XVIII.    SEVERABILITY AND INTERPRETATION
If a provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their terms.
Further, in the event that any provision is held to be overbroad as written,
such provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to law and enforced as
amended.
XIX.    APPLICABLE LAW
The validity and interpretation of this Agreement shall be governed by the laws
of the State of Louisiana.
XX.    SUPERSEDE AND ENTIRE AGREEMENT
This Agreement shall supersede any previous split dollar plans or agreements,
and shall constitute the entire agreement of the parties pertaining to this
particular Life Insurance Endorsement Method Split Dollar Plan Agreement.
Executed at Ruston, Louisiana this 30th day of March, 2001.


4

--------------------------------------------------------------------------------




 
 
COMMUNITY TRUST BANK
 
 
Ruston, Louisiana
 
 
 
/s/ Karen J. Lawrence
By:
/s/ Drake Mills
Witness
 
Title
 
 
 
/s/ Vonda Brown
 
/s/ Cary S. Davis
Witness
 
Cary S. Davis



5

--------------------------------------------------------------------------------





FIRST AMENDMENT
TO THE LIFE INSURANCE ENDORSEMENT METHOD
SPLIT DOLLAR PLAN AGREEMENT
EFFECTIVE FEBRUARY 7, 2001
This Amendment, made and entered into this 26th day of January, 2007, by and
between Community Trust Bank, a bank organized and existing under the laws of
the State of Louisiana, hereinafter referred to as the, “Bank”, and Cary S.
Davis, a Key Employee and Executive of the Bank, hereinafter referred to as the,
"Executive", shall effectively amend the Life Insurance Endorsement Method Split
Dollar Plan Agreement effective February 7, 2001, as follows:
1.)
Life Insurance Endorsement Method Split Dollar Plan Agreement, The Jefferson
Pilot Life “Insurer” and “Policy Number” shall be deleted from page one (1) and
replaced with the following:

Insurer:
New York Life Insurance and Annuity Corporation
 
 
Policy Number:
56310499

This Amendment shall be effective the 19th day of September, 2006.
To the extent that any paragraph, term, or provision of the Life Insurance
Endorsement Method Split Dollar Plan Agreement is not specifically amended
herein, or in any other amendment thereto, said paragraph, term, or provision
shall remain in full force and effect as set forth in said Agreement.
IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Amendment and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.
 
 
 
COMMUNITY TRUST BANK
 
 
 
Ruston, Louisiana
 
 
 
 
/s/ Vonda B. Madden
 
By:
/s/ Drake Mills
Witness
 
 
Title
 
 
 
 
/s/ Kimberly Walker
 
 
/s/ Cary S. Davis
Witness
 
 
Cary S. Davis





1

--------------------------------------------------------------------------------





AMENDMENT
TO THE
LIFE INSURANCE ENDORSEMENT METHOD SPLIT DOLLAR
PLAN AGREEMENT
FOR
CARY S. DAVIS
THIS AMENDMENT, made and entered into this 12th day of December, 2008, by and
between Community Trust Bank, a bank organized and existing under the laws of
the State of Louisiana (hereinafter referred to as the “Bank”), and Cary S.
Davis, an Executive of the Bank (hereinafter referred to as the “Executive”),
shall effectively amend the Community Trust Bank Life Insurance Endorsement
Method Split Dollar Plan Agreement dated March 30, 2001 (hereinafter referred to
as the “Agreement”) as specifically set forth herein. Pursuant to Paragraph XVI
of the Agreement, the Bank and the Executive hereby adopt the following
amendment:
1.)
Paragraph VI, “Division of Death Proceeds,” Subparagraph (B), shall be amended
to delete the words “eighty percent (80%)” and to replace them with the words
“seventy percent (70%).”

This Amendment shall be effective the 1st day of December, 2008. To the extent
that any term, provision, or paragraph of the Agreement is not specifically
amended herein, or in any other amendment thereto, said term, provision, or
paragraph shall remain in full force and effect as set forth in said Agreement.
IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Amendment and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.
 
 
COMMUNITY TRUST BANK
 
 
Ruston, Louisiana
 
 
 
 
By:
/s/ Linda W. Tuten
 
 
(Bank Officer other than Insured)
 
 
 
 
Title:
EVP/CPO
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
/s/ Cary S. Davis
 
 
Cary S. Davis



1

--------------------------------------------------------------------------------





AMENDMENT
TO THE
LIFE INSURANCE ENDORSEMENT METHOD SPLIT DOLLAR
PLAN AGREEMENT
FOR
CARY S. DAVIS
THIS AMENDMENT, made and entered into this 18th day of December, 2009, by and
between Community Trust Bank, a bank organized and existing under the laws of
the State of Louisiana (hereinafter referred to as the “Bank”), and Cary S.
Davis, an Executive of the Bank (hereinafter referred to as the “Executive”),
shall effectively amend the Community Trust Bank Life Insurance Endorsement
Method Split Dollar Plan Agreement dated March 30, 2001 (hereinafter referred to
as the “Agreement”) as specifically set forth herein. Pursuant to Paragraph XVI
of the Agreement, the Bank and the Executive hereby adopt the following
amendment:
1.)
Paragraph VI, “Division of Death Proceeds,” Subparagraph (B), shall be amended
to delete the words “seventy percent (70%)” and to replace them with the words
“eighty percent (80%).”

This Amendment shall be effective the 1st day of January, 2009. To the extent
that any term, provision, or paragraph of the Agreement is not specifically
amended herein, or in any other amendment thereto, said term, provision, or
paragraph shall remain in full force and effect as set forth in said Agreement.
IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Amendment and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.
 
 
COMMUNITY TRUST BANK
 
 
Ruston, Louisiana
 
 
 
 
By:
/s/ Linda W. Tuten
 
 
(Bank Officer other than Insured)
 
 
 
 
Title:
EVP/CPO
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
/s/ Cary S. Davis
 
 
Cary S. Davis





1

--------------------------------------------------------------------------------





AMENDMENT
TO THE
LIFE INSURANCE ENDORSEMENT METHOD SPLIT DOLLAR
PLAN AGREEMENT
FOR
CARY S. DAVIS
THIS AMENDMENT, made and entered into this 10th day of June, 2014, by and
between Community Trust Bank, a bank organized and existing under the laws of
the State of Louisiana (hereinafter referred to as the “Bank”), and Cary S.
Davis, an Executive of the Bank (hereinafter referred to as the “Insured”),
shall effectively amend the Community Trust Bank Life Insurance Endorsement
Method Split Dollar Plan Agreement dated March 30, 2001 (hereinafter referred to
as the “Agreement”) as specifically set forth herein. Pursuant to Section XVI of
the Agreement, the Bank and the Insured hereby adopt the following amendment:
1.)
The “Northwestern Mutual Life Insurance” Insurer and “16606830” Policy Number
shall be deleted in their entirety from Page One (1) of the Agreement and shall
be replaced with the following:

Insurer:
Great-West Life & Annuity Insurance Company
 
 
Policy Number:
85279608

This Amendment shall be effective the 26th day of November, 2013. To the extent
that any term, provision, or paragraph of the Agreement is not specifically
amended herein, or in any other amendment thereto, said term, provision, or
paragraph shall remain in full force and effect as set forth in said Agreement.
IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Amendment and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.
 
COMMUNITY TRUST BANK
 
INSURED
 
Ruston, Louisiana
 
 
 
 
 
 
By:
/s/ James Kendrick
 
/s/ Cary S. Davis
 
(Bank Officer other than Insured)
 
Cary S. Davis
 
 
 
 
Title:
EVP & CFO
 
 
 
 
 
 



1